Citation Nr: 1226487	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The appellant served on active duty from August 1985 to November 2006. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The appellant does not have a chronic gastrointestinal disability, to include GERD.

 
CONCLUSION OF LAW

A chronic gastrointestinal disability, to include GERD, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). VA's notice requirements apply to all five elements of a service-connection claim-veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that she should send the information describing additional evidence or the evidence itself to VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, and a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination and opinion with respect to the issue on appeal was obtained in September 2006.  38 C.F.R. § 3.159(c)(4).  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the September 2006 VA examination was conducted by a physician and included descriptions of the history and symptoms for the claimed GERD and demonstrated objective evaluations.  A fluoroscopic upper gastrointestinal series was also conducted.  As a result, the medical examiner was able to assess the nature of the Veteran's claimed gastrointestinal disorder. 

The Board observes that the Veteran contends that her VA examination was inadequate because she was only provided an upper GI series to test for GERD.  She asserts that she should have also been afforded an upper endoscopy, "which is what most experts consider to be the gold standard for testing" for GERD. However, the Board notes that the Veteran has not shown that an endoscopy was, in fact, medically necessary in her particular case for the examiner to determine the nature of her symptomatology and/or that the upper GI testing provided on VA examination was not otherwise sufficient.  The Board also notes that, as discussed in greater detail below, the private treatment records submitted by the Veteran do not show that she ever complained of, or was treated for, GERD or underwent any gastrointestinal evaluation of any sort, including an endoscopy.  Therefore, the Board concludes that the Veteran was afforded an adequate VA examination and that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Current disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that service connection is warranted for a gastrointestinal disability, to include GERD.  With respect to an in-service injury or disease, her service treatment records show that she complained of gastrointestinal symptomatology including nausea, diarrhea, reflux, shortness of breath, abdominal pain, burning, cramping, substernal burning, heartburn, and anemia.  Such records also show that she was diagnosed with, and treated for, GERD, including after undergoing upper GI series testing in December 1999 and April 2001.  Because GERD was assessed during service and there were clinical findings during service, the appellant if competent to report that she had GERD.  Here, she was reporting a contemporaneous diagnosis.  See, Jandreau v. Nicholson, 492 F.3d 1372.  She is also competent to report that symptoms continued.

With respect to a current disability, the record shows that Veteran, including during her September 2006 VA examination, has complained of experiencing dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, vomiting, and difficulty swallowing when eating meals.  The Board notes that the Veteran is competent to attest to factual matters of which she has first-hand knowledge (e.g., experiencing gastrointestinal symptomology).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report that she had a diagnosis of GERD during service and that her manifestations have continued after service.

However, the Veteran's September 2006 VA examination report shows that the examiner, after an examination that included upper GI diagnostic testing which was found to be negative, indicated that there was no GERD diagnosis because there was no pathology to render a diagnosis.   Additionally, private treatment records submitted by the Veteran dated between 2007 and 2009, fail to show that the Veteran was diagnosed with, or treated for GERD.  Significantly, the Board also observes that private treatment records dated in May 2007 and August 2007 specifically list the Veteran's health problems; however GERD or any other gastrointestinal disability is not listed as one of her conditions.  Moreover, although a March 2009 private treatment record shows that the Veteran complained of constant generalized left lower quadrant/stomach pain, there is no evidence that her examiner attributed such symptomatology to a diagnosed condition.

The Board recognizes the Veteran's statements made in support of her claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge (i.e., experiencing gastrointestinal symptomatology both during and since service.).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Board finds that the objective post-service clinical evidence of record, as evidenced by the Veteran's negative private treatment records and her September 2006 VA examination report which reflects a negative upper GI series and the examiner's finding that was no GERD diagnosis because there was no pathology to render a diagnosis, contradicts the Veteran's lay assertions regarding a current GERD diagnosis.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the expressly contradicting negative clinical findings of record, to include a negative upper GI series, is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.

In reaching this determination, the Board has also considered the issues of chronicity and continuity of symptomatology.  With respect to chronicity, the Veteran reported a history of frequent indigestion or heartburn on her May 2006 separation examination.  However, the clinical evaluation of the abdomen and viscera at that time was normal.  Thus, chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303 (b).  In regard to continuity, the Court has emphasized that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, the law still requires the presence of current disability.  38 U.S.C.A. §§ 1110, 1131.  Because the post-service September 2006 VA examination was normal, any assertion of continuity must necessarily fail.  The normal clinical findings are far more probative and credible than the Veteran's own lay evidence.  Stated differently, there cannot be continuity of symptomatology when the condition at issue no longer exists (at any time during the appeal period).

Consequently, the Board finds that the most probative evidence of record fails to establish that the Veteran has a current GERD disability.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a gastrointestinal disability, to include GERD, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  


	
ORDER

Entitlement to service connection for a gastrointestinal disability, to include GERD, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


